DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3 and 9-12 are currently pending. Claims 4-8 have been cancelled. Claim 1 has been amended. Claim 1 has been amended to overcome the 35 U.S.C. 112(b) rejection set forth in the Non-Final Office Action mailed on 05 June 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz et al. ‘132 (US Pub No. 2016/0317132 – previously cited) in view of Chin-Ly ‘734 (US Pub No. 2016/0262734 – previously cited).
Regarding claim 1, Markowitz et al. ‘132 teaches a self-collection device comprising an intra-vaginal insertion member and a shaped collection member for collecting vaginal and cervical cells (Figs. 1-3, 6-8, 10, 11 collection device 10 and [0023]-[0024]) and a retrieving member (support member 20 
Markowitz et al. ‘132 teaches all of the elements of the current invention as mentioned above except for wherein the collection member comprises a plurality of petals expanding from a central core.
Chin-Ly ‘734 teaches a plurality of appendages 135 from a sheath 133. The appendages aims to acquire cervical cells (Fig. 3 and [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the plurality of appendages of Chin-Ly ‘734 for the bristles of Markowitz et al. ‘132 as both the appendages of Chin-Ly ‘734 and the bristles 40, 140, 240 Markowitz et al. ‘132 both collect tissue/cells from a bodily lumen. Simple substitution of one known element for another would obtain predictable results.
Regarding claims 2 and 3, Markowitz et al. ‘132 teaches wherein the collection member is a flexible elastomer and wherein the flexible elastomer is silicone ([0024]).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz et al. ‘132 in view of Chin-Ly ‘734 further in view of Buck et al. ‘481 (US Patent No. 5,725,481 – previously cited).
Regarding claim 9, Markowitz et al. ‘132 in view of Chin-Ly ‘734, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the retrieving member is a string.
Buck et al. ‘481 teaches a self-collection device with an elongated housing 31 (Fig. 7 and Column 3 Lines 46-65) and a pull string 42 (Figs. 7, 8 and Column 3 Lines 46-65) insertable into the vagina and cervix to sample cells thereat (Abstract, Column 3 Lines 40-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retrieving member of Markowitz et al. ‘132 in view of Chin-
Regarding claims 10 and 11, Markowitz et al. ‘132 in view of Chin-Ly ‘734, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for a kit comprising the self-collection device of claim 1 and a container with bio-stabilizing solution and instructions; and the kit comprises a tube and cap.
Buck et al.  ‘481 teaches a vaginal fluid collection kit 26 containing shipping tubes 28 with caps, mailing labels 30 and instructions 32. Shipping tubes 28 contain extraction/preservative solution (Fig. 5 and Column 3 Line 66 – Column 4 Line 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the self-collection device of Markowitz et al. ‘132 in view of Chin-Ly ‘734, as applied to claim 1, to include a kit, a container with bio-stabilizing solution, instructions, and a tube and cap as Buck et al. ‘481 teaches these will aid in preserving the cell sample for storage and mailing the collected cells to a laboratory for analysis (Column 3 Line 66 – Column 4 Line 13).
Regarding claim 12, Markowitz et al. ‘132 teaches collecting a biological sample therefrom (Abstract).
Markowitz et al. ‘132 in view of Chin-Ly ‘734, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for a method of collecting vaginal and cervical cells for analysis comprising the steps of disposing inserting the shaped collection member of the self-collection device of claim 1 into the vagina of a subject to be tested, and disposing the collecting member in a bio-stabilizing liquid for storage and transport.
Buck et al. ‘481 teaches a method for collecting vaginal fluid and exfoliated vaginal cells for medical diagnostic purposes (Abstract). The elongated housing 31 with the absorbent material 24 is inserted into the vagina for collecting fluids (Column 3 Lines 46-65). The absorbent material 24 is then 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaped collection member of the self-collection device of Markowitz et al. ‘132 in view of Chin-Ly ‘734, as applied to claim 1, to include a method of collecting vaginal and cervical cells for analysis comprising the steps of disposing inserting the shaped collection member of the self-collection device of claim 1 into the vagina of a subject to be tested, and disposing the collecting member in a bio-stabilizing liquid for storage and transport as Buck et al. ‘481 teaches this will aid in collecting vaginal fluid and vaginal cells in a non-invasive, convenient, simple and private method (Column 4 Lines 14-35) for medical diagnostic purposes (Abstract). 
Response to Arguments
Applicant argues that there is no reason to combine Markowitz et al. ‘132 and Chin-Ly ‘734, as “the constructions [are] so different that one of ordinary skill would not have substituted one aspect of Chin-Ly without the other elements. Moreover, substituting all the elements of Chin-ly would also have been inconsistent with the construction of Markowitz.” Examiner respectfully disagrees. Markowitz et al. ‘132 teaches various embodiments of a device for collecting a biological sample. Each of the embodiments contain bristles 40, 140, 240, etc. Chin-Ly ‘734 teaches a plurality of appendages from a sheath that acquire cervical cells. Examiner has substituted the appendages of Chin-Ly ‘734 for the bristles of Markowitz et al. ‘132, as both collect tissue/cells from a bodily lumen. Simple substitution of one known element for another would obtain predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791